           Case 4:20-cv-00494-JM Document 8 Filed 09/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RICKY L. LENARD, SR.                                                        PLAINTIFF

V.                           CASE NO. 4:20-CV-494-JM-BD

TURNTINE, et al.                                                         DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. Mr. Lenard has not filed objections. After careful review, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects.

        Mr. Lenard’s claims are DISMISSED, without prejudice based on his failure to

comply with the Court’s May 12, 2020 Order requiring him to pay the filing fee.

       IT IS SO ORDERED, this 14th day of September, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
